Title: To George Washington from William B. Harrison, 28 March 1799
From: Harrison, William B.
To: Washington, George



Dr Sir
March 28th 1799 Leesburgh

This day I met with your Letter of the 4th Instant in the office of this place I do not know precisely the number of Acres I hold

in the track of Land aloded to my Self I did under take to Survey it once at which time you did me the Honor to ride & Show me the Beginning Corner & after that you Left us we proceeded to search for Lines & Corners for two days at last quit witht doing any thing & have never attempted it Since[.] I Recivd a Letter from a Mr Beal in 91 informing me of A Survey that was Likely to take place of Lands that Joind the Chappel Lands Calld for the Corners running with the Lines &c. and woud Consequently Establish mine, and that Colo. mason & Mr Chicester woud be present, it was out of my power to attend, I am told the survey did actually take place & the Corners were provd to the Satisfacton of the parties present So that I have only to survey agreable thereto to Ascertain my quantity which I mean to do this Spring, as for the Rent being 2000 lbs. of tobacco, you are misinformd the Rent has been Ever Since the Old Lease was out 2500 lbs. & Eight pounds Cash which I have Recivd Commonly about the time it becom due, and was offerd 3000 lbs. of tobacco by John Robinson and five pounds of fish two of Shad & three of herings which was to have been delivd in Alexandria I did not choose to take it for Reasons I assignd you in a former Letter, & as for asking a Rent that is un Reasonable from you or taking much Less it is not my Intention or desire but to the Contrary If either Extream it shall be the Latter for Reasons assignd in yours of the 4th of Novmbr, I never have been offrd twelve dollars Cash pr a[c]re for those Lands I was Offerd twelve & a half by a good man if I woud give three years Credit for part of the money which part was to have been divided in three annual payments the Last at the End of the third year I have also been offerd 2400 pounds on a Mr Welch the gentleman that offerd it woud not Garrantee the Bonds for Reason he did not make a practice to do so & I woud not take them with out, I was also offerd twenty five hundred pounds which was to have been on a Mr Hambleton who formally Lived in Alexandria 20/ of the money pr acre was to have been paid down the other part to be on Long Credit, after the first payment it was proposd that I shoud make a Title this I Refused & have had several other offers not worth mentioning, I woud not wish to deal in the way pointed out in yours to me if I take paper at all it must be yours for no Other will do, If you incline to Rent my Lands you may have a Lease During your Life & your La[d]y’s on the terms I proposed

in my former Letter to you I mention this Circumstance being diferent, and as what might be thought a high Rent now woud in all probality be in a few a very few years Low one and it is to be observd that I might have had a Considerable more Rent from the same set of tenants if I had given them a Lease for any Length of time, they have only held the Same from year to year, I knew nothing of your proffer to Genl Lee & it is more than probable I may have barterd Mr Sims with my Lands as I all ways found him the Night of the market in Alexandria and very punctual as far as we have delt as you have said in a former Letter you must & shoud improve them from your own Lands I am ⟨mutilated⟩nd to give you the Refusial not with standing it may be of Great disadvantage to me in parting with or Renting them for I might meet with a man that woud wish to purchase Decisively a way & before I coud give you the Refusial he Could not wait & might Consequently Choose to be off I am with All the Respect A mortal Can frame yours &c.

Wm B. Harrison


N.B. please observe the Refusial is intended to Extend only to Renting & if I discover on further Examining & surveying my Lands that I can or ought to take Less you shall amediately hear from me. Wm B. H.

